DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 7/1/22
	Applicant’s amendment to claims 1, 5-7, 10, 12, 15 and 20 is acknowledged.
	Claims 1-20 are pending and claims 12-19 are withdrawn.
Claims 1-11 and 20 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh et al., US Patent No. 9,972,589.

Goh anticipates:
1.  A semiconductor device assembly, comprising (see fig. 1):
	a silicon core structure (112) comprising: 
		a first side (e.g. top side) opposing a second side (e.g. bottom side); 
	and a metal cladding layer (e.g. 120 at top + 120 at bottom directly contacting 112/114) formed on and in direct contact with the first side and the second side;
	a dielectric layer (122) formed over the metal cladding layer; 
	one or more conductive interconnections (114) formed through the silicon core structure and having a surface exposed at the first side and the second side; 
	a first redistribution layer (118) formed over the first side; and 
	a second redistribution layer (e.g. lower metallization layers between 120 at bottom and 110) formed over the second side, wherein the first redistribution layer and the second redistribution layer each have one or more conductive contacts (124, 128, 136, 144, 146; and  lower metallization layers between 120 at bottom and 110) formed thereon, and wherein the metal cladding layer (e.g. 120 at top + 120 at bottom directly contacting 112/114) is conductively coupled to ground or a reference voltage (106, col 8, ln 22–37) by at least one of the one or more conductive contacts formed on the first redistribution layer and the second redistribution laver.  See Goh at col 1-29, ln 1–67, figs. 1-9

2.  The semiconductor device assembly of claim 1, wherein the metal cladding layer comprises nickel, col 6, ln 16–37.

7.  The semiconductor device assembly of claim 1, wherein the dielectric layer comprises a flowable epoxy resin material, col 6, ln 55–67, col 7, ln 1–12. 

10.  The semiconductor device assembly of claim 7, further comprising: one or more through-assembly vias (e.g. through hole of 114) disposed therethrough, 
	each of the one or more through-assembly vias (e.g. through hole of 114) having one of the one or more conductive interconnections (114) formed therein, fig. 1.


Claim(s) 1, 2, 4, 5 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama, US Publication No. 2014/0042617 A1.

	Uchiyama anticipates:
1.  A semiconductor device assembly, comprising (see fig. 11):
	a silicon core structure (130) comprising: 
		a first side (e.g. top side) opposing a second side (e.g. bottom side); 
	and a metal cladding layer (128+140) formed on and in direct contact with the first side and the second side;
	a dielectric layer (e.g. 126+bottom layer 118) formed over the metal cladding layer; 
	one or more conductive interconnections (124) formed through the silicon core structure and having a surface exposed at the first side and the second side; 
	a first redistribution layer (e.g. second layer 118) formed over the first side; and 
	a second redistribution layer (132) formed over the second side, wherein the first redistribution layer and the second redistribution layer each have one or more conductive contacts (e.g. metallization in second layer 118; BB in 132) formed thereon, and wherein the metal cladding layer (128+140) is conductively coupled to ground or a reference voltage (134, para. [0046]) by at least one of the one or more conductive contacts formed on the first redistribution layer and the second redistribution layer.  See Uchiyama at para. [0001] – [0070], figs. 1-18.

2.  The semiconductor device assembly of claim 1, wherein the metal cladding layer comprises nickel (e.g. layer 128 of 128+140 is nickel at para. [0037]).

4.  The semiconductor device assembly of claim 1, wherein the metal cladding layer (128+140) circumferentially surrounds the one or more conductive interconnections (124) formed through the silicon core structure (130), fig. 11.

5.  The semiconductor device assembly of claim 4, wherein the metal cladding layer (128+140)  is conductively coupled to ground (134) by at least one of the one or more conductive contacts (e.g. metallization in third layer 118) formed on the first redistribution layer and the second redistribution layer, para. [0046], fig. 11.

10.  The semiconductor device assembly of claim 7, further comprising: one or more through-assembly vias (e.g. through hole of 124) disposed therethrough, 
	each of the one or more through-assembly vias (e.g. through hole of 124) having one of the one or more conductive interconnections (124) formed therein, fig. 11.
 
11.  The semiconductor device assembly of claim 10, wherein each of the one or more through-assembly vias (e.g. through hole of 124) is circumferentially defined by the dielectric layer (e.g. 126+bottom layer 118), fig. 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goh, as applied to claim 1 above.

Regarding claim 3:
	Goh teaches all the limitations of claim 1 above, and further teaches the metal cladding layer has a thickness between about 100 nm and about 5 µm on substantially all exposed surfaces of the silicon core (e.g. 3-20 µm at col 6, ln 16–37).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama, as applied to claim 1 above.

Regarding claim 3:
	Uchiyama teaches all the limitations of claim 1 above, and it would have been obvious to one of ordinary skill in the art to form “wherein the metal cladding layer is conductively coupled to a reference voltage by at least one of the one or more conductive contacts formed on the first redistribution layer and the second redistribution layer” because Uchiyama teaches coupling to a “predetermined potential”  and “fixed potential” to decrease transmission of noise at para. [0030] – [0031].
	

	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Goh, as applied to claim 1 above, and further in view of Arora et al., US Publication No. 2014/0353019 A1 (of record).
		
Regarding claim 8:
	Goh teaches all the limitations of claim 1 above, and further teaches wherein the epoxy resin material comprises silica particles (e.g. “silica filled epoxide film”, col 6, ln 55–67, col 7, ln 1–12.)
	Goh is silent regarding the silica particles have a size ranging between about 80 nm and about 1 µm.  
	In an analogous art, Arora teaches an example of an epoxy based material using in a substrate having a core is Ajinomoto Build-up Film (ABF) that includes silica particles from 20 nm to 5 µm, which overlaps the range recited in the claim.  See Arora at para. [0022]. 

Regarding claim 9:
	Goh further teaches:
9.  The semiconductor device assembly of claim 8, wherein the dielectric layer has a thickness of between about 5 µm and about 50 µm (e.g. 3-30 µm at col 7, ln 14–21).

Regarding claims 8 and 9:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Goh with the teachings of Arora because one of ordinary skill in the art would be motivated to look for alternative materials for the dielectric layer and Arora teaches an epoxy based material such as Ajinomoto Build-up Film (ABF) having silica particles is a known material suitable as an dielectric layer for a core substrate.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goh in view of  Boyapati et al., US Publication No. 2018/0019197 A1 (of record).

Regarding claim 20:
	Goh teaches the limitations of claim 20 as applied to claims 1, 2 and  7 above.
	Goh is silent the redistribution layer comprising:
		an adhesion layer formed on the dielectric layer, the adhesion layer comprising: 		molybdenum; 
		a copper seed layer formed on the adhesion layer; and 
		a copper layer formed on the copper seed layer.

	In an analogous art, Boyapati teaches a redistribution layer comprising:
		an adhesion layer formed on the dielectric layer, the adhesion layer comprising: 		molybdenum (e.g. adhesion layer of molybdenum at para. [0018]); 
		a copper seed layer formed on the adhesion layer (e.g. Cu seed at para. [0019]); 	and 
		a copper layer formed on the copper seed layer (e.g. Cu layer at para. [0020]).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Goh with the teachings of Boyapati because “The adhesion layer may promote adhesion of subsequent plated metal in the via and metallic traces, such as those formed by a semi-additive process, to metal traces at the bottom of the via holes and/or build-up dielectrics.” (e.g. Boyapati at para. [0018]); and copper seed layer serves as a catalyst for electroplating a copper layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
12 September 2022